In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________

                              NO. 09-14-00253-CR
                               ________________

                      DUSTIN KURT TERRO, Appellant

                                        V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-15987
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Dustin Kurt Terro pleaded

guilty to felony driving while intoxicated. 1 The trial court found Terro guilty and

assessed punishment at eight years of confinement, then suspended imposition of

sentence, placed Terro on community supervision for eight years, and assessed a

fine of $1000. The State subsequently filed a motion to revoke Terro’s community


      1
        The indictment alleged that Terro had two prior misdemeanor convictions
for driving while intoxicated.
                                         1
supervision. Terro pleaded “true” to four violations of the terms of the community

supervision order. The trial court found that Terro violated the terms of the

community supervision order, revoked Terro’s community supervision, and

imposed a sentence of four years of confinement.

      Terro’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On August 18, 2014, we granted an extension of time for Terro to file a pro

se brief. We received no response from Terro.

      We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support an appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgment.2

      AFFIRMED.

                                            ___________________________
                                                STEVE McKEITHEN
                                                     Chief Justice



      2
        Terro may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        2
Submitted on November 20, 2014
Opinion Delivered December 10, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3